Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 21, 1976, convicting him of grand larceny in the third degree, criminal possession of a weapon in the *770third degree (two counts) and possession of burglar’s tools, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the count upon which the said conviction is based is dismissed. As so modified, judgment affirmed. In submitting the case to the jury’s consideration the trial court deleted a charge of robbery in the first degree and, instead, charged grand larceny in the third degree as a lesser included offense. In so doing, the court relied on subdivision 1 of section 155.30 of the Penal Law, which requires proof that the items taken exceed $250 in value. Since no proof of value is required for robbery in any of its degrees, the charge was improper (cf. People v Acevedo, 40 NY2d 701). Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.